



EXHIBIT 10.8




CERTIFICATE OF DESIGNATION OF PREFERENCES AND RIGHTS OF

SERIES F CONVERTIBLE REDEEMABLE SECURED PREFERRED STOCK

OF

CARE CONCEPTS I, INC.

a Delaware corporation




The undersigned, Gary Spaniak, Jr. and Charles Pearlman, do hereby certify that:




1.

They are the President and an Assistant Secretary, respectively, of CARE
CONCEPTS I, INC., a corporation organized and existing under the Delaware
General Corporation Law (“DGCL”) of the State of Delaware (the “Corporation”).




2.

Pursuant to authority conferred upon the Board of Directors by the Certificate
of Incorporation of the Corporation, and pursuant to the provisions of Section
151 of the DGCL, the Board of Directors of the Corporation, pursuant to a
meeting held September 20, 2004, adopted a resolution establishing the rights,
preferences, privileges and restrictions of, and the number of shares
comprising, the Corporation’s Series F Convertible Preferred Stock, which
resolution is as follows:




RESOLVED, that a series of Preferred Stock in the Corporation, having the
rights, preferences, privileges and restrictions, and the number of shares
constituting such series and the designation of such series, set forth below be,
and it hereby is, authorized by the Board of Directors of the Corporation
pursuant to authority given by the Corporation’s Articles of Incorporation.




NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby fixes and
determines the Determinations of, the number of shares constituting, and the
rights, preferences, privileges and restrictions relating to, a new series of
Preferred Stock as follows:




1.

Definitions.  Unless otherwise defined in this Certificate of Designation, all
capitalized terms used herein, shall have the same meaning as is defined in the
Subscription Agreement.  For the purposes of this Certificate of Designation and
in addition to other terms defined herein, the following definitions shall
apply:




“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, alone or together with other Persons, controls or is controlled by
or is under common control with such Person. “Control” “controlled by” and
“under common control with”, as and with respect to any Person, means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person.




“10% Notes”

shall mean up to $15.0 million of the Corporation’s 10% secured convertible
notes due September 15, 2009, that have been issued in connection with the
Transactions described in the Subscription Agreement.




“Adjustment Shares”  shall have the meaning defined in Section 7(b) of this
Series F Certificate of Designation and as “Additional Shares” in the
Subscription Agreement.




“AMEX” shall mean the American Stock Exchange, Inc.




“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Corporation.




1







--------------------------------------------------------------------------------



“Assumed Floor Price” shall mean $0.50 per share of Common Stock.




 “Business Day” means any day, Monday through Friday, on which U.S. federally
chartered banks are open for business in New York, New York, and Fort
Lauderdale, Florida.




 “Commission” shall mean the United States Securities and Exchange Commission.




“Common Stock” shall mean the authorized common stock, $.001 par value per
share, of the Corporation.




“Common Stock Equivalent” shall mean any issued and outstanding notes,
debentures or Preferred Stock that is convertible into shares of Common Stock,
any options, warrants or securities exercisable for shares of Common Stock, or
other rights entitling the holder to purchase Common Stock or exchange property
or other assets for Common Stock.




“Conversion Price” shall mean a price equal to $3.00 per share of Common Stock.




“Conversion Notice”  shall have the meaning defined in Section 7(b) of this
Series F Certificate of Designations.




 “Conversion Date” shall mean the date on which a Holder of Series F Preferred
Stock shall deliver a Conversion Notice to the Corporation.




“DGCL” shall mean the Delaware General Corporation Law, as amended,




“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, or any successor law.




“Exchange Option”  shall mean the option of the initial Holder of shares of
Series F Preferred Stock to exchange certain securities for up to 20,000
additional shares of Series F Preferred Stock, all as described in the
Subscription Agreement.

 

“Fully-Diluted Common Stock” means, at any applicable point in time, the issued
and outstanding shares of Common Stock of the Corporation, on a fully-diluted
basis, after giving effect to (i) all issued and outstanding shares of Common
Stock, (ii) the conversion into Common Stock of all issued and outstanding
shares of Preferred Stock, (iii) all shares of Common Stock issuable upon
exercise of any outstanding options, warrants or other rights to purchase Common
Stock, and/or (iv) all shares of Common Stock issuable upon conversion of any
outstanding notes, debentures, preferred stock, or other securities convertible
into or exchangeable for shares of Common Stock.




“GAAP” means generally accepted United States accounting principles in effect
from time to time.




“Governmental Authority” shall mean any court, tribunal, authority, agency,
commission, bureau, department, official or other instrumentality of the United
States, or any other country or any provincial, state, local, county, city or
other political subdivision.




“Holder(s)” shall mean the individual or collective reference to holder(s) of
the Series F Preferred Stock.







2







--------------------------------------------------------------------------------



“Law” shall mean any United States, state or local (including common law)
statute, code, directive, ordinance, rule, regulation or other requirement.




“Market Price” shall mean the average VWAP per share of the Common Stock of the
Corporation, as traded on the AMEX or any other National Securities Exchange,
for the five (5) trading days immediately preceding a Conversion Date.




“National Securities Exchange”  shall mean the individual and collective
reference to the New York Stock Exchange, the AMEX, the Nasdaq Stock Market, and
the NASD OTC-Bulletin Board.




“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or governmental body or Governmental Authority.




“Preferred Stock” shall mean the authorized preferred stock, $.001 par value per
share, of the Corporation.




“Proceeding” shall mean any claim, action, investigation, arbitration,
litigation or other judicial, administrative or regulatory proceeding.




“Representatives” shall mean officers, directors, employees, agents, attorneys,
accountants, advisors and representatives.




 “Securities Act” shall mean the United States Securities Act of 1933, as
amended, or any successor law.




“Subscription Agreement” shall mean the subscription agreement, dated of event
date, among the Corporation and the purchasers of the Series F Preferred Stock.




“Series A Preferred Stock” shall mean the 1,000 authorized shares of Series A
Preferred Stock of the Corporation.







“Series B Preferred Stock” shall mean the 10,000 authorized shares of Series B
Preferred Stock of the Corporation.




“Series C Preferred Stock” shall mean the 45,000 authorized shares of Series C
Preferred Stock of the Corporation.




“Series D Preferred Stock” shall mean the 330,000 shares of Series D Preferred
Stock of the Corporation issued to Penthouse pursuant to the Series D Preferred
Stock Certificate of Designations and the Series D Preferred Stock Certificate
of Designation Amendment.




“Series E Preferred Stock” shall mean the 35,000 shares of Series E Preferred
Stock of the Corporation to be issued pursuant to pursuant to the transactions
contemplated by the Subscription Agreement.




“Series F Stated Value” shall mean the $100.00 per share stated value payable in
respect of each of the authorized and issued series of the Series F Preferred
Stock of the Corporation, as applicable, in connection with any Liquidation
Event (as hereinafter defined in Section 7(a)) redemption or other sale or
disposition of such Series F Preferred Stock.




3







--------------------------------------------------------------------------------



“Series F Preferred Stock” shall mean the 54,500 shares of 10% Series F
Convertible Redeemable Secured Preferred Stock of the Corporation to be issued
pursuant to this Series F Certificate of Designation.

 

“Series G Preferred Stock” shall mean the shares of Series G Convertible
Preferred Stock of the Corporation to be issued pursuant to the transactions
contemplated by the Subscription Agreement.

 

“Subsidiary” shall mean with respect to any Person, any corporation, joint
venture, limited liability company, partnership, association or other business
entity of which 50% or more of the total voting power of stock or other equity
entitled to vote generally in the election of directors or managers or
equivalent Persons thereof is owned or controlled, directly or indirectly, by
such Person.




“Subscription Agreement”  shall mean the subscription agreement dated September
28, 2004 between the Holder(s) of the Series F Preferred Stock and the
Corporation.




“Transactions”

shall mean the transactions (including the issuance of the 10% Notes, Series E
Preferred Stock, Series F Preferred Stock and Series G Preferred Stock) that are
described or defined in the Subscription Agreement.




“Transfer of Control” shall mean the occurrence of any one of the following
events or  the consummation of a transaction or series of transactions which
results in: (a the sale, conveyance, exchange or disposition (collectively,
“Transfer”) of all or substantially all of the assets of the Corporation, (b)
the Transfer of all or substantially all of the assets of all or substantially
all of the Subsidiaries of the Corporation, or (c) the consummation of a
transaction or series of related transactions (whether by tender offer, merger,
consolidation or like combination) in which either (i) more than fifty percent
(50%) of the voting power of the Corporation is disposed of, or (ii) the power
to elect a majority of the Board of Directors of the Corporation is invested in
one or more Person(s) who are not currently stockholders of the Corporation or
of Penthouse or Affiliates of such Persons.




“VWAP” shall mean the daily volume weighted average price of the Corporation’s
Common Stock on the National Securities Exchange, as reported by Bloomberg
Financial L.P. (Based on a trading day from 9:30 a.m. Eastern Time to 4:00 p.m.
Eastern Time) using the VWAP function on the date in question.

2.

Determination.  The series of Preferred Stock is hereby designated Series F
Convertible Redeemable Secured Preferred Stock (the “Series F Preferred Stock”).

3.

Authorized Shares.  The number of authorized shares constituting the Series F
Preferred Stock shall be fifty four thousand five thousand (54,500) shares of
such series.

4.

Dividends.  The Series F. Preferred Stock shall pay an annual dividend (A) of at
the rate of 10% per annum, payable semi-annually on June 30th and December 31st
 (each a “Dividend Payment Date”), based on a 360 day calendar year.  Such
semi-annual dividend shall be payable on each Dividend Payment Date either 100%
in cash, or at the option of the Corporation , 50% in cash and the balance in
additional shares of  Common Stock, calculated for such purposes by dividing the
amount of the dividend then payable by 50% of the Market Price of the  Common
Stock on such Dividend Payment Date (but without regard to the Assumed Floor
Price). The Corporation shall provide the Holders with a minimum of six business
days notice of the  Dividend Payment Date in the event that the Corporation
elects to pay a




4







--------------------------------------------------------------------------------



portion of the dividend in shares of Common Stock.  In the event the Holder of
Series F Preferred Stock shall convert the Series F Preferred Stock, in whole or
in part, accrued and unpaid dividends on the amount so converted shall be
payable as of the Conversion Date, pro-rated for any period of less than six
months.

5.

Liquidation Preference.

(a)

Liquidation, Dissolution or Winding Up.  If (A) the Corporation shall commence a
voluntary case under the Federal bankruptcy laws or any other applicable Federal
or state bankruptcy, insolvency or similar law, or consent to the entry of an
order for relief In an involuntary case under any law or to the appointment of a
receiver, liquidator, assignee, custodian, trustee or sequestrator (or other
similar official) of the Corporation or of any substantial part of its property,
or make an assignment for the benefit of its creditors, or admit in writing its
inability to pay its debts generally as they become due, or if a decree or order
for relief in respect of the Corporation shall be entered by a court having
jurisdiction in the premises in an involuntary case under the Federal bankruptcy
laws or any other applicable Federal or state bankruptcy, insolvency or similar
law resulting in the appointment of a receiver, liquidator, assignee, custodian,
trustee or sequestrator (or other similar official) of the Corporation or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and any such decree or order shall be unstayed and in effect for a
period of 30 consecutive days and, on account of any such event (“Insolvency
Proceeding”), or (B) the Corporation shall otherwise liquidate, dissolve or wind
up, a “Liquidation Event” shall be deemed to have occurred for purposes of this
Certificate of Designation. If a Liquidation Event shall occur, the available
funds and assets of the Corporation and its Subsidiaries shall be distributed in
the following manner:




(i)

Senior Liquidation Preference. Upon the occurrence of any Liquidation Event, the
holder(s) of all of the then issued and outstanding shares of Series F Preferred
Stock shall be entitled to be paid a liquidation preference at the Series F
Stated Value per share plus accrued dividends (collectively, the “Series F
Stated Value Liquidation Preference”), out of the Available Funds and Assets,
senior to and before all payments as shall be made (A) to the holders of any
other Series of Preferred Stock of the Corporation, including, without
limitation, the Series A Preferred Stock, Series B Preferred Stock, Series C
Preferred Stock, Series D Preferred Stock, Series E Preferred Stock, Series G
Preferred Stock and (B) to the holders of Common Stock of the Corporation. If,
upon a Liquidation Event, the available funds and assets of the Corporation and
its Subsidiaries to be distributed to the holders of the Series F Preferred
Stock shall be insufficient to permit the payment to such shareholders of their
full preferential amount described in this subsection, then all of such
available funds and assets shall be distributed among the holders of then
outstanding series of such Series F Preferred Stock pro rata, according to the
number of outstanding shares of such Series F Preferred Stock held by each
holder thereof. The Corporation shall not create, designate or authorize any
series of Preferred Stock with liquidation preferences or rights either senior
to, or in parity with, the liquidation preferences and rights held by the
holders of the Series F Preferred Stock.




(ii)

Other Shares of Junior Preferred Stock. Subject to payment in full of the Stated
Value liquidation preference, first to the holders of the Series F Preferred
Stock and then to the Series A Preferred Stock, Series B Preferred Stock, Series
C Preferred Stock, Series D Preferred Stock, Series E Preferred Stock and Series
G Preferred Stock, the holder(s) of all other series of Preferred Stock of the
Corporation then outstanding shall be entitled to be paid, out of the remaining
available funds and assets, if any, and prior and in preference to any payment
or distribution (or any setting apart of nay payment or distribution) of any
available finds and assets on any shares of Common Stock, the amount of any
liquidation preference or other payment required under the terms of such
Preferred Stock.




5







--------------------------------------------------------------------------------






(iii)

Remaining Assets. If there are any available finds and assets remaining after
the payment or distribution (or the setting aside for payment or distribution)
to the holders of the Preferred Stock of their full preferential amounts
described in Section 5 hereof, then all such remaining available finds and
assets shall be distributed among the holders of the then outstanding Common
Stock pro rata according to the number of shares of Common Stock held by each
holder thereof.




(b)

Merger or Sale of Assets.  At the option of the holders of the Series F
Preferred Stock, with such series voting as a separate series, upon the
consummation of a transaction or series of related transactions affecting the
Corporation that shall constitute a Transfer of Control, for all purposes of
this Certificate of Designation, a Liquidation Event shall be deemed to have
occurred. In such event the Corporation shall, at the sole option of the holders
of a majority of the outstanding Series F Preferred Stock, either (i)
distribute, upon consummation of and as a condition to, such Transfer of Control
an amount equal to the Series F Stated Value Liquidation Preference with respect
to each outstanding share of Series F Preferred Stock, (ii) issue to the holders
of the Series F Preferred Stock that number of shares of common stock of the
successor or acquiring corporation or of the Corporation, if it is the surviving
corporation, and/or other property as is receivable upon or as a result of such
Transfer of Control, as though each Holder of Series F Preferred Stock had
converted his or its Series F Preferred Stock into shares of Common Stock, at
the applicable Conversion Percentage of Fully-Diluted Common Stock, immediately
prior to such Transfer of Control or (iii) require the Corporation, or such
successor, resulting, surviving or purchasing corporation, as the case may be,
and without benefit of any additional consideration therefor, to execute and
deliver to the Holder of Series F Preferred Stock shares of its preferred stock
with no less favorable rights, preferences, privileges, powers, restrictions and
other terms as the Series F Preferred Stock equal to the number of shares of
Series F Preferred Stock held by such Holder divided by the Fully-Diluted Common
Stock of the Corporation immediately prior to such Transfer of Control
multiplied by the Fully-Diluted Common Stock of the Corporation or such
successor, resulting or purchasing or surviving corporation, as the case may be,
immediately after the consummation of such Transfer of Control; provided, that
all Holders of Series F Preferred Stock shall be deemed to elect the option set
forth in clause (i) above if at least a majority in interest of such Holders
elect such option. For purposes of this Section 5(b), “common stock of the
successor or acquiring corporation” shall include stock of such corporation of
any class which is not preferred as to dividends or assets over any other class
of stock of such corporation and which is not subject to redemption and shall
also include any evidences of indebtedness, shares of stock or other securities
which are convertible into or exchangeable for any such stock, either
immediately or upon the arrival of a specified date or the happening of a
specified event and any warrants or other rights to subscribe for or purchase
any such stock..




(c)

Non-Cash Consideration. If any assets of the Corporation distributed to
shareholders in connection with any Liquidation Event are other than cash, then
the value of such assets shall be their fair market value as determined by the
Board of Directors in good faith, except that any securities to be distributed
to shareholders in connection with a Liquidation Event shall be valued as
follows:




(i)

The method of valuation of securities not subject to investment representation
letter or other similar restrictions on free marketability shall be as follows:




6







--------------------------------------------------------------------------------






(A)

unless otherwise specified in a definitive agreement for the acquisition of the
Corporation, if the securities to be distributed are shares of Common Stock of
the Corporation or other securities that are traded on a National Securities
Exchange, the same shall be determined based on its then Market Value; and




(B)

if there is no public market as described in clause (A) above, then the value
shall be the fair market value thereof, as determined in good faith by the Board
of Directors,




(ii)

The method of valuation of securities subject to investment letter or other
restrictions on free marketability shall be to make a thirty percent (30%)
discount from the Market Value to reflect the approximate fair market value
thereof as determined in good faith by the Board of Directors.




6.

Voting Rights.  Except as otherwise required by law or this Certificate, the
holder of shares of Series F Preferred Stock shall not have the right to vote on
matters that come before the shareholders.  

7.

Conversion Rights.  The holders of Series F Preferred Stock will have the right
to convert their shares of Series F Preferred Stock into Common Stock upon the
following terms and conditions:

(a)

Right to Convert.  Upon the earlier to occur of (i) Receipt by the Corporation
of the Stockholder Approval (as defined in Section 1(B)(g) of the Subscription
Agreement), or (ii) December 31, 2004, and subject to and in compliance with the
provisions of this Section 7, any issued and outstanding shares of Series F
Preferred Stock may thereafter, at the option of the Holder, be converted at any
time or from time to time into fully paid and nonassessable shares of Common
Stock at the Conversion Price in effect at the Conversion Date, determined as
provided herein; provided, that a holder of Series F Preferred Stock may at any
given time convert only up to that number of shares of Series F Preferred Stock
so that, upon conversion, the aggregate beneficial ownership of the
Corporation’s Common Stock (calculated pursuant to Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of such holder and all persons affiliated with
such holder is not more than 9.99% of the Corporation’s Common Stock then
outstanding.

(b)

   Cap Regulations.  If the Corporation is limited in the number of shares of
Common Stock it may issue by virtue of (i) the number of authorized shares or
(ii) the applicable rules and regulations of its National Securities Exchange as
may be applicable (collectively, the “Cap Regulations”), (i) the Corporation
will take all steps reasonably necessary to be in a position to issue shares of
Common Stock on conversion of the Series F Preferred Stock and the exercise of
the Warrants , as defined in the Subscription Agreement,without violating the
Cap Regulations. If at any time after December 31, 2004, the then issuable
number of shares of Common Stock upon conversion of all of the then outstanding
Series F Preferred Stock and the exercise of the Warrants pursuant to the Cap
Regulations (the “Cap Amount”) is less than the number of shares of Common Stock
 which would then be otherwise issuable upon conversion of all of the then
outstanding shares of Series F Preferred Stock and the exercise of the Warrants
without regard to such Cap Regulations (a “Trading Market Trigger Event”), the
Corporation shall immediately notify the holders of Series F Preferred Stock of
such occurrence and shall take immediate action (including, if necessary,
seeking the approval of its shareholders to authorize the listing or issuance of
the full number of shares of Common Stock which would be issuable upon the
conversion of the then outstanding shares of Series F Preferred Stock but for




7







--------------------------------------------------------------------------------



the Cap Amount) to eliminate any prohibitions under applicable law or the rules
or regulations of any stock exchange, interdealer quotation system or other
self-regulatory organization with jurisdiction over the Corporation or any of
its securities on the Corporation’s ability to list or issue shares of Common
Stock in excess of the Cap Amount (“Trading Market Prohibitions”).  In this
event, the holder of a share of Series F Preferred Stock which can not be
converted as result of the Cap Regulations after all such Series F Preferred
Stock which can be converted under the Cap Amount have been converted (each such
share, an “Unconverted Share”) shall have the option, exercisable in such
holder’s sole and absolute discretion, to elect either of the following
remedies: (A) if permitted by the Cap Regulations, require the Corporation to
issue shares of Common Stock in accordance with such holder's notice of
conversion at the Conversion Price; or

(B)

if permitted by the Cap Regulations, require the Corporation to redeem such
Unconverted Share for an amount (the “Cap Limitation Redemption Amount"),
payable in cash, equal to:




       V        x

M

     CP




where:




“V” means the liquidation preference of the Unconverted Share plus any accrued
but unpaid dividends and any other obligations of the Corporation thereon;




“CP” means the conversion price in effect on the date of redemption (the
“Initial Redemption Date”) specified in the notice from the holder of the
Unconverted Share electing this remedy; and




“M” means the highest closing price per share of the Common Stock  during the
period beginning on the Redemption Date and ending on the date of payment of the
Cap Limitation Redemption Amount.




A holder of more than one Unconverted Share may elect one of the above remedies
with respect to some of such Unconverted Shares and the other remedy with
respect to other Unconverted Shares.   The Cap Limitation Redemption Amount
payable under the provisions of this Section 7(b) shall be payable within thirty
(30) days of the Initial Redemption Date.




(b)    Mechanics of Conversion.  Before any holder of Series F Preferred Stock
shall be entitled to convert the same into shares of Common Stock, he shall
surrender and deliver the certificate or certificates therefor, duly endorsed,
at the office of the Corporation or of any transfer agent for the Common Stock,
and shall give written notice to the Corporation at such office that he elects
to convert the same and shall state therein the number of shares of Series F
Preferred Stock being converted (the “Conversion Notice”).  Such Conversion
Notice shall be delivered either simultaneous with, or not earlier than five (5)
business days prior to, deliver of the certificate or certificates for
conversion, as aforesaid.  Thereupon, the Corporation shall, at the option of
the Holder, DWAC the shares to an account specified by the Holder, or issue and
deliver within three (3) business days of delivery of such Conversion Notice and
certificate for conversion at such office to such holder of Series F Preferred
Stock a certificate or certificates for the number of shares of Common Stock to
which he shall be entitled.  Each conversion of Series F Preferred Stock into
shares of Common Stock shall be deemed to have been made immediately prior to
the




8







--------------------------------------------------------------------------------



close of business on the date of such Conversion Notice shall be given (each, a
“Conversion Date”), and the person or persons entitled to receive the shares of
Common Stock issuable upon such conversion shall be treated for all purposes as
the record holder or holders of such shares of Common Stock on such Conversion
Date.




Notwithstanding the $3.00 per share Conversion Price, in the event that the
Market Price of the Common Stock, as traded on a National Securities Exchange,
shall be less than the $3.00 per share on the Conversion Date, then, and in such
event, the Holder(s) of Series F Preferred Stock Purchaser shall be entitled to
receive from the “Escrowed Shares” defined in the Subscription Agreement, that
number of additional shares of Common Stock (the “Adjustment Shares”) as shall
represent, together with the number of Series F Conversion Shares (inclusive of
Series F Conversion Shares issuable upon exercise of the Exchange Option)
issuable at the $3.00 per share Conversion Price, the aggregate number of shares
of Common Stock that would have been issuable on the Conversion Date if the
Series F Conversion Price had been based upon Fifty Per Cent (50%) of the Market
Price on the Conversion Date (the “Assumed Conversion Price”); provided, that in
no event would such Assumed Conversion Price ever be less than $0.50 per share
(the “Assumed Floor Price”).  A maximum of up to 9,083,333 Adjustment Shares of
the Corporation have been issued and placed in escrow and are subject to
potential delivery to the holders of Series F Preferred Stock upon conversion of
all  54,500 shares of Series F Senior Preferred Stock.  Such number of
Adjustment Shares shall be subject to further adjustment in the event that the
Assumed Floor Price is lowered pursuant to this  Certificate of Designation. In
the event that there are not a sufficient number of Escrowed Shares in escrow to
issue all of the Adjustment Shares, then the Corporation shall have the
obligation to issue to the Holder the difference between (i) the number of
Adjustment Shares issuable to such Holder if there was a sufficient number of
Escrowed Shares  and (ii) the number of Escrowed Shares issued to the Holder

For the avoidance of doubt, if for example, a holder of Series F Preferred Stock
sends a Conversion Notice (a “Converting Holder”) to convert $1,000,000 of his
or its Series F Senior Preferred Stock and that 50% of the Market Price on the
Conversion Date shall be $1.00 per share, notwithstanding the $3.00 Series
Conversion Price in this Certificate of Designations, in addition to 333,333
Series F Conversion Shares, such Converting Holder shall be entitled to receive
out of the Escrowed Shares an additional 666,667 Additional Shares of Common
Stock of the Corporation.  In no event, however, would the Converting Holder be
entitled to receive more than 1,666,667 Additional Shares in such example, even
if the Market Price then in effect was less than $0.50, unless the Assumed Floor
Price is lowered pursuant to the anti-dilution provisions set forth below in
Section 7(d) below.  

(c)

Conversion Price.  The number of shares of Common Stock into which one share of
Series F Preferred Stock shall be convertible shall be determined by dividing
the $100.00 per share Series F Purchase Price by the $3.00 per share Conversion
Price, as the same shall be adjusted pursuant to Section 7(d) below.

(d)

Adjustments to Conversion Price and Assumed Floor Price.  The Conversion Price
and Assumed Floor Price shall be subject to adjustment as set forth below in
this Section 7(d).   

(i)

Adjustment for Stock Splits and Combinations.  If the Corporation shall at any
time, or from time to time after the date shares of the Series F Preferred Stock
are first issued (the "Original Issue Date"), effect a subdivision of the
outstanding Common Stock, the Conversion Price and Assumed Floor Price in effect
immediately prior thereto shall be proportionately decreased, and conversely, if
the Corporation shall at any time or from time to time after the Original Issue
Date combine




9







--------------------------------------------------------------------------------



the outstanding shares of Common Stock, the Conversion Price and Assumed Floor
Price then in effect immediately before the combination shall be proportionately
increased.  Any adjustment under this Section 7(d)(i) shall become effective at
the close of business on the date the subdivision or combination becomes
effective.

(ii)

Adjustment for Certain Dividends and Distributions.  In the event the
Corporation at any time, or from time to time after the Original Issue Date,
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Conversion
Price and Assumed Floor Price then in effect shall be decreased as of the time
of such issuance or, in the event such a record date shall have been fixed, as
of the close of business on such record date, by multiplying the Conversion
Price and Assumed Floor Price then in effect by a fraction:

(A)

the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

(B)

the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, if such
record date shall have been fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
and Assumed Floor Price shall be recomputed accordingly as of the close of
business on such record date and thereafter, the Conversion Price and Assumed
Floor Price shall be adjusted pursuant to this Section 7(d)(ii) as of the time
of actual payment of such dividends or distributions.

(iii)

Adjustments for Other Dividends and Distributions.  In the event the Corporation
at any time or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
the Corporation other than shares of Common Stock, then and in each such event
provision shall be made so that the holders of such Series F Preferred Stock
shall receive upon conversion thereof in addition to the number of shares of
Common Stock receivable thereupon, the amount of securities of the Corporation
that they would have received had their Series F Preferred Stock been converted
into Common Stock on the date of such event and had thereafter, during the
period from the date of such event to and including the conversion date,
retained such securities receivable by them as aforesaid during such period
giving application to all adjustments called for during such period under this
Section 7(d)(iii) with respect to the rights of the holders of the Series F
Preferred Stock.

(iv)

Adjustments to Assumed Floor Price for Certain Diluting Issues.

(A)

Special Definitions.  For purposes of this Section 7(d)(iv), the following
definitions apply:

(1)

"Options" shall mean rights, options, or warrants to subscribe for, purchase or
otherwise acquire either Common Stock or Convertible Securities (defined below).

(2)

"Convertible Securities" shall mean any evidences of indebtedness, shares (other
than Common Stock and Series F Preferred Stock) or other securities convertible
into or exchangeable for Common Stock.




10







--------------------------------------------------------------------------------



(3)

“Additional Shares of Common Stock" shall mean all shares of Common Stock issued
(or, pursuant to Section 7(d)(iv)(C), deemed to be issued) by the Corporation
after the Original Issue Date; provided, that “Additional Shares of Common
Stock” shall not mean or include any shares of Common Stock issued or issuable:

(x)

upon conversion of shares of Series F Preferred Stock, including shares of
Series F Preferred Stock received upon exercise of the Exchange Option;

(y)

to officers, directors or employees of, or consultants to, the Corporation
pursuant to stock option or stock purchase plans or agreements on terms approved
by the Board of Directors, but not exceeding, at any one time, more than five
(5%) percent of the fully-diluted shares of Common Stock then issued and
outstanding (net of any repurchases of such shares), subject to adjustment for
all subdivisions and combinations;

(z)

as a dividend or distribution on Series F Preferred Stock;

(aa)

for which adjustment of the Conversion Price and Assumed Floor Price is made
pursuant to Section 7(d); or

(bb)

any shares of Common Stock issued or issuable as “Adjustment Shares” within the
meaning defined in the Subscription Agreement and in Section 7(b) above.  

(B)

No Adjustment of Assumed Floor Price.  Any provision herein to the contrary
notwithstanding, no adjustment in the Assumed Floor Price shall be made in
respect of the issuance of Additional Shares of Common Stock unless the
consideration per share (determined pursuant to this Section 7(d) for an
Additional Share of Common Stock issued or deemed to be issued by the
Corporation is less than the Assumed Floor Price in effect on the date of, and
immediately prior to such issue.

(C)

Deemed Issue of Additional Shares of Common Stock.  In the event the Corporation
at any time or from time to time after the Original Issue Date shall issue any
Options or Convertible Securities or shall fix a record date for the
determination of holders of any class of securities then entitled to receive any
such Options or Convertible Securities, then the maximum number of shares (as
set forth in the instrument relating thereto without regard to any provisions
contained therein designed to protect against dilution) of Common Stock issuable
upon the exercise of such Options or, in the case of Convertible Securities and
Options therefor, the conversion or exchange of such Convertible Securities,
shall be deemed to be Additional Shares of Common Stock issued as of the time of
such issue or, in case such a record date shall have been fixed, as of the close
of business on such record date, provided further that in any such case in which
Additional Shares of Common Stock are deemed to be issued:

(i)

No further adjustments in the Assumed Floor Price shall be made upon the
subsequent issue of Convertible Securities or shares of Common Stock upon the
exercise of such Options or conversion or exchange of such Convertible
Securities;




11







--------------------------------------------------------------------------------



(ii)

If such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase in the consideration payable to
the Corporation, or decrease in the number of shares of Common Stock issuable,
upon the exercise, conversion or exchange thereof, the Assumed Floor Price
computed upon the original issue thereof (or upon the occurrence of a record
date with respect thereto), and any subsequent adjustments based thereon, shall,
upon any such increase or decrease becoming effective, be recomputed to reflect
such increase or decrease insofar as it affects such Options or the rights of
conversion or exchange under such Convertible Securities (provided, however,
that no such adjustment of the Assumed Floor Price shall effect Common Stock
previously issued upon conversion of the Series F Preferred Stock);

(iii)

Upon the expiration of any such Options or rights, the termination of any such
rights to convert or exchange, or the expiration of any rights related to such
Convertible Securities, the Assumed Floor Price, to the extent in any way
affected by or computed using such Options or Convertible Securities (unless
such Options or Convertible Securities were merely deemed to be included in the
numerator and denominator for purposes of determining the number of shares of
Common Stock outstanding for purposes of this Section 7(d)) shall be recomputed
to reflect the issuance of only the number of shares of Common Stock (and
Convertible Securities that remain in effect) actually issued upon the exercise
of such Options or rights related to such Convertible Securities.

(iv)

No readjustment pursuant to clause (ii) or (iii) above shall have the effect of
increasing the Assumed Floor Price to an amount which exceeds the lower of (a)
the Assumed Floor Price on the original adjustment date, or (b) the Assumed
Floor Price that would have resulted from any issuance of Additional Shares of
Common Stock between the original adjustment date and such readjustment date.

(D)

Adjustment of Assumed Floor Price Upon Issuance of Additional Shares of Common
Stock.  In the event this Corporation, at any time after the Original Issue Date
shall issue Additional Shares of Common Stock (including Additional Shares of
Common Stock deemed to be issued pursuant to Section 7(d)(iv)(C)) without
consideration or for a consideration per share less than the Assumed Floor Price
in effect on the date of and immediately prior to such issue, then and in such
event, the Assumed Floor Price shall be reduced, concurrently with such issue,
to a price (calculated to the nearest cent) determined by multiplying the
Assumed Floor Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issue plus the
number of shares of Common Stock which the aggregate consideration received by
the Corporation for the total number of additional shares of Common Stock so
issued would purchase at the Assumed Floor Price in effect immediately prior to
such issuance, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately prior to such issue plus the number of such
Additional Shares of Common Stock so issued.  For the purpose of the above
calculation, the number of shares of Common Stock outstanding immediately prior
to such issue shall be calculated on a fully diluted basis, as if all shares of
Series F Preferred Stock and all Convertible Securities had been fully converted
into shares of Common Stock and any outstanding warrants, options or other
rights for the purchase of shares of stock or convertible securities had been
fully exercised (and the resulting securities fully converted into shares of
Common Stock, if so convertible) as of such date.

(E)

Determination of Consideration.  For purposes of this Section 7(d)(iv), the
consideration received by the Corporation for the issue of any Additional Shares
of Common Stock shall be computed as follows:




12







--------------------------------------------------------------------------------



(i)

Cash and Property:  Such consideration shall:

1.

insofar as it consists of cash, be computed at the aggregate amount of cash
received by the Corporation excluding amounts paid or payable for accrued
interest or accrued dividends;

2.

insofar as it consists of property other than cash, be computed at the fair
value thereof at the time of such issue, as determined in good faith by the
Board of Directors; and

3.

in the event Additional Shares of Common Stock are issued together with other
shares or securities or other assets of the Corporation for consideration which
covers both, be the proportion of such consideration so received, computed as
provided in clauses (1) and (2) above, as determined in good faith by the Board
of Directors.

(ii)

Options and Convertible Securities.  The consideration per share received by the
Corporation for Additional Shares of Common Stock deemed to have been issued
pursuant to Section 7(d)(iv), relating to Options and Convertible Securities
shall be determined by dividing

1.

the total amount, if any, received or receivable by the Corporation as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
designed to protect against dilution) payable to the Corporation upon the
exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities by

2.

the maximum number of shares of Common Stock (as set forth in the instruments
relating thereto, without regard to any provision contained therein designed to
protect against the dilution) issuable upon the exercise of such Options or
conversion or exchange of such Convertible Securities.

(v)

Adjustment for Reclassification Exchange or Substitution.  If the Common Stock
issuable upon the conversion of the Series F Preferred Stock shall be changed
into the same or a different number of shares of any class or classes of stock,
whether by capital reorganization, reclassification or otherwise (other than a
subdivision or combination of shares or stock dividend provided for above, or a
reorganization, merger, consolidation or sale of assets provided for elsewhere
in this Section 7(d)), then and in each such event the holder of each share of
Series F Preferred Stock shall have the right thereafter to convert such share
into the kind and amount of shares of stock and other securities and property
receivable upon such reorganization, reclassification or other change, by
holders of the number of shares of Common Stock into which such shares of Series
F Preferred Stock might have been converted immediately prior to such
reorganization, reclassification, or change, all subject to further adjustment
as provided herein.




13







--------------------------------------------------------------------------------



(vi)

Reorganization, Mergers, Consolidations or Sales of Assets.  If at any time or
from time to time there shall be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
provided for elsewhere in this Section 7(d)) or a merger or consolidation of the
Corporation with or into another corporation, or the sale of all or
substantially all of the Corporation’s properties and assets to any other
person, then, as a part of such reorganization, merger, consolidation or sale,
provision shall be made so that the holders of the Series F Preferred Stock
shall thereafter be entitled to receive upon conversion of such Series F
Preferred Stock, the number of shares of stock or other securities or property
of the Corporation or of the successor corporation resulting from such merger or
consolidation or sale, to which a holder of Common Stock deliverable upon
conversion would have been entitled on such capital reorganization, merger,
consolidation or sale.  In any such case, appropriate adjustment shall be made
in the application of the provisions of this Section 7(d) with respect to the
rights of the holders of the Series F Preferred Stock after the reorganization,
merger, consolidation or sale to the end that the provisions of this Section
7(d) (including adjustment of the Floor Price or Assumed Floor Price then in
effect and the number of shares purchasable upon conversion of the Series F
Preferred Stock) shall be applicable after that event as nearly equivalent as
may be practicable.

(vii)

Certificate of Adjustment.  In each case of an adjustment or readjustment of the
Conversion Price or the securities issuable upon conversion of the Series F
Preferred Stock, the Corporation shall compute such adjustment or readjustment
in accordance herewith and the Corporation’s Chief Financial Officer shall
prepare and sign a certificate showing such adjustment or readjustment, and
shall mail such certificate by first class mail, postage prepaid, to each
registered holder of the Series F Preferred Stock at the holder’s address as
shown in the Corporation’s books. The certificate shall set forth such
adjustment or readjustment, showing in detail the facts upon which such
adjustment or readjustment is based.

(e)

Notices of Record Date.  In the event of (A) any taking by the Corporation of a
record of the holders of any class or series of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution or (B) any reclassification or recapitalization of the
capital stock of the Corporation, any merger or consolidation of the Corporation
or any transfer of all or substantially all of the assets of the Corporation to
any other corporation, entity or person, or any voluntary or involuntary
dissolution, liquidation or winding up of the Corporation, the Corporation shall
mail to each holder of Series F Preferred Stock at least 10 days prior to the
record date specified therein, a notice specifying (1) the date on which any
such record is to be taken for the purpose of such dividend or distribution and
a description of such dividend or distribution, (2) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up is expected to become effective and (3) the time, if
any is to be fixed, as to when the holders of record of Common Stock (or other
securities) shall be entitled to exchange their shares, of Common Stock (or
other securities) for securities or other property deliverable upon such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up.

(f)

Fractional Shares.  No fractional shares of Common Stock shall be issued upon
conversion of the Series F Preferred Stock. In lieu of any fractional shares to
which the holder would otherwise be entitled, the Corporation shall pay cash
equal to the product of such fraction multiplied by the fair market value of one
share of the Corporation’s Common Stock on the date of conversion, as determined
in good faith by the Board of Directors.

(g)

Reservation of Stock Issuable Upon Conversion.  The Corporation shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the shares
of the Series F Preferred Stock, such number of its




14







--------------------------------------------------------------------------------



shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all outstanding shares of Series F Preferred Stock, and if at any
time the number of authorized but unissued shares of Common Stock shall not be
sufficient to effect the conversion of all then outstanding shares of Series F
Preferred Stock, the Corporation will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purpose.

(h)

Notices. Any notice required by the provisions of this Section 7 to be given to
the holders of shares of Series F Preferred Stock shall be deemed given (A) if
deposited in the United States mail, postage prepaid, or (B) if given by any
other reliable or generally accepted means (including by facsimile or by a
nationally recognized overnight courier service), in each case addressed to each
holder of record at his address (or facsimile number) appearing on the books of
the Corporation.

(i)

Payment of Taxes.  The Corporation will pay all transfer taxes and other
governmental charges that may be imposed in respect of the issue or delivery of
shares of Common Stock upon conversion of shares of Series F Preferred Stock.

(j)

No Dilution or Impairment.  The Corporation shall not amend its Articles of
Incorporation or participate in any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, for the purpose of avoiding or seeking to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Corporation, without the approval of Holders of a majority of the then
outstanding Series F Preferred Stock.  

8.

Certain Negative Covenants.

Without the written consent or approval of Holders of a majority of the then
outstanding Series F Preferred Stock, the Corporation shall not cause or permit
its Internet Billing Company LLC (“iBill”) or Media Billing Company subsidiary
or any newly formed subsidiary of iBill (with iBill, the “iBill Group”) to:

(a)

incur indebtedness for money borrowed, as the deferred purchase price for assets
or securities, or as lease obligations that would be required to be capitalized
on a balance sheet prepared in accordance with generally accepted accounting
principles (collectively, “Indebtedness”), other than: (i) current outstanding
Indebtedness; (ii) the maximum $10.0 million of Senior Debt expressly permitted
pursuant to the Subscription Agreement and the related security agreement
executed as of September 29, 2004 for the benefit of the Holders of Series F
Preferred Stock; (iii) other unsecured Indebtedness or Indebtedness secured by
Liens on assets of the iBill Group which Liens are expressly made subject and
subordinated to the priority Liens granted to the Holder(s) of Series F
Preferred Stock (collectively, “Permitted iBill Group Indebtedness”);

 

(b)

encumber the assets of the iBill Group with liens, mortgages or security
interests (collectively, “Liens”), other than (i) Liens currently existing; (ii)
Liens incurred in favor of the Holders of the Series F Preferred Stock and to
the Holders of the 10% Notes; and (iii) Liens incurred or to be incurred in
connection with Permitted iBill Group Indebtedness;

(c)

except for guarantees in favor of the holders of Permitted iBill Group
Indebtedness, the holders of the 10% Notes and the Holders of the Series F
Preferred Stock, guaranty Indebtedness of any other Person, including the
Corporation or any other subsidiary or Affiliate of the Corporation; or




15







--------------------------------------------------------------------------------



(d)

except for Liens granted in favor of the holders of Permitted iBill Group
Indebtedness, the holders of the 10% Notes and the Holders of the Series F
Preferred Stock, other than in connection with Indebtedness incurred by another
member of the iBill Group, permit the assets of any member of the iBill Group to
cross-collateralize or otherwise secure loans or indebtedness to any other
Person.

9.

Redemption.

(a)

Mandatory Redemption.  Unless previously converted into shares of Common Stock
as contemplated hereby, any shares of Series F Preferred Stock issued and
outstanding as at September 15, 2009 (the “Mandatory Redemption Date”) shall, at
the option of the then Holder(s) of Series F Preferred Stock, be subject to
mandatory redemption and repurchase by the Corporation, at the Per Share
Redemption Price.   The Per Share Redemption Price shall for a price per share
of Series F Preferred Stock (the “Per Share Redemption Price”) as shall be equal
to the sum of (a) the $100.00 Series F Stated Value per share, (b) all accrued
and unpaid dividends, if any, then outstanding on such share of Series F
Preferred Stock and (c) any other amounts owed by the Corporation to the
Holder(s) with respect to the Series F Preferred Stock. Any Holder of Series F
Preferred Stock seeking to redeem his or its Series F Preferred Stock shall, at
any time on commencing September 16, 2009 and ending December 31, 2009 (the
“Mandatory Redemption Period”), deliver a notice to the Corporation of such
Holder’s intention to effect a mandatory redemption of his or its Series F
Preferred Stock (the “Mandatory Redemption Notice”).  If any Holder of Series F
Preferred Stock shall fail or refuse to deliver a Mandatory Redemption Notice by
5:00 P.M. (Eastern Standard Time) to the Corporation on December 31, 2009, all
rights of mandatory redemption set forth in this Section 9 shall expire.
 Payment of an amount (the “Redemption Amount”) equal to the product of the Per
Share Redemption Price and the number of shares of Series F Preferred Stock to
be redeemed, as set forth in a timely delivered Mandatory Redemption Notice,
shall be paid by the Corporation in immediately available funds to the Holder or
his designees on a date (the “Redemption Date”) which shall be not later than
thirty (30) days following the date of the Redemption Notice.   Unless a
Redemption Notice shall be timely delivered within the Mandatory Redemption
Period, all rights of Holders of Series F Preferred Stock under this Section 9
shall expire.

(b)

Mandatory Redemption Event.  Upon the occurrence and continuance of one of the
following redemption events (each, a “Mandatory Redemption Event”), beyond any
applicable grace period, the Holder, at its sole and absolute discretion, may
require a mandatory redemption by the Corporation of the Per Share Redemption
Price payable within ten (10) Business Days after written notice from Holder to
Corporation (each occurrence being a “Redemption Notice Period”), provided,
however, that such Redemption Notice Period shall not apply to Sections (iv),
(v) and (vi) below.  If, with respect to any Mandatory Redemption Event within
the Redemption Notice Period the Corporation cures the Mandatory Redemption
Event, the Mandatory Redemption Event will be deemed to no longer exist, and
except for the payment of late fees by Corporation, any rights and remedies of
Holder pertaining to such Mandatory Redemption Event will be of no further force
or effect.




(i)

Failure to Pay Dividend.  The Corporation fails to pay when due any dividend in
accordance herewith.

(ii)

Material Breach of Covenant.  The Corporation breaches any material covenant or
other term or condition of this Certificate, the Subscription Agreement, or in
any Transaction Document executed in connection with the Subscription Agreement,
in any material respect and such



16







--------------------------------------------------------------------------------



breach, if subject to cure, continues for a period of thirty (30) calendar days
after notice of such breach is given by the Holder.




(iii)

Material Breach of Representations and Warranties.  Any material representation
or warranty of the Corporation made herein, in the Subscription Agreement, or in
any Transaction Document shall have been false or misleading when made and shall
not be cured for a period of thirty (30) calendar days.

(iv)

Receiver or Trustee.  The Corporation or iBill shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed.

(v)

Judgments.  Any money judgment, writ or similar final process shall be entered
or filed against the Corporation or iBill or any of their property or other
assets for more than $1,000,000, and shall remain unvacated, unbonded or
unstayed for a period of ninety (90) days.

(vi)

Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Corporation or any
Guarantor (as hereinafter defined) and in the case of such proceeding instituted
against the Corporation or any such Guarantor, and such proceeding shall not be
dismissed, discharged or lifted within sixty (60) calendar days from the initial
occurrence of such event.

(vii)

Failure to Cause an Effective Registration Statement.  The Corporation’s failure
by June 30, 2005 to cause to exist a current effective Registration Statement
(as defined in the Registration Rights Agreement) covering resale of the
Conversion Shares and any Additional Shares issuable in connection with
conversion of all issued and outstanding shares of Series F Preferred Stock (the
“Required Effective Date”).  

(viii)

Guaranty; Security Agreement and Pledge Agreement.  (a) If either Media Billing
Company, LLC (“Media Billing”) or iBill, as guarantors of payment of the
Corporation’s obligations with respect to the Series F Preferred Stock (each, a
“Guarantor”) shall repudiate, purport to revoke or fail to perform any of its
obligations under any guaranty agreement made by such Guarantor in favor of the
Holder or (b) if an Mandatory Redemption Event shall have occurred and be
continuing under and as defined in any Security Agreement or Pledge Agreement
(each as defined hereafter) which shall not have been cured during any
applicable cure or grace period.  For purposes hereof, (i) “Security Agreement”
means a security agreement providing for the Holder of the Series F Preferred
Stock  with a subordinated lien on the assets of iBill, and (ii) “Pledge
Document” means the Pledge Agreement dated as of the date hereof, pursuant to
which the Corporation has pledged to all Holders of certain promissory notes and
holders of shares of Series F Senior Preferred Stock all shares of common stock
of General Media, Inc. owned by the Corporation.

(ix)

Acceleration of iBill Senior Debt.  If any holder of principal amount
indebtedness of a Guarantor that ranks senior to the Series F Preferred Stock
shall notify a Guarantor in writing demanding acceleration of such debt
obligations or if any such holder commences an action to require payment of such
obligation.

(x)

Failure to Obtain Stockholder Approval.  If by March 31, 2005, the Corporation
shall fail to obtain Stockholder Approval as defined in Section 1(B)(g) of the
Subscription Agreement.




17







--------------------------------------------------------------------------------



(xi)

Failure to Exercise Certain Contractual Rights.  If (A) Penthouse International,
Inc. shall fail or refuse following December 31, 2004, or (B) GMI Investment
Partners shall fail or refuse, following January 21, 2005, in either case,
within ten (10) days of receipt of written notice from any Holder of Series F
Senior Preferred Stock, to exercise the rights granted to such entities under
Section 6 of a stock purchase agreement, dated September 23, 2004, among GMI
Investment Partners, Penthouse International, Inc. and the Corporation.

(xii)

Failure to Receive the Adjustment Shares.  If the Holder fails receive the
Adjustment Shares pursuant to Section 7 of this Certificate of Designations for
any reason other than the failure of Holder’s counsel to deliver such Adjustment
Shares.

(xiii)

Redemption of 10% Notes. If (i) the Holder fails to receive the notice of
prepayment  in a timely manner as provided in the 10% Notes, as defined in the
Subscription Agreement,   (ii) the Company redeems the holders of the 10% Notes
prior to the redemption of the Holder’s shares of Series F Preferred Stock or
any other action by the Company which is not in accordance with the terms and
conditions of the 10% Notes or the Company’s covenants with respect to the 10%
Notes in the Subscription Agreement.

(d)

Security for Payment.  The obligation of the Corporation to pay the Redemption
Amount on the Redemption Date (the “Mandatory Redemption Obligation”) is secured
under the terms of a Security Agreement and a Pledge Agreement constituting
Exhibits to the Subscription Agreement.

10.

No Reissuance of Preferred Stock.  Any shares of Series F Preferred Stock
acquired by the Corporation by reason of purchase, conversion or otherwise shall
be canceled, retired and eliminated from the shares of Series F Preferred Stock
that the Corporation shall be authorized to issue.  All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock and
may be reissued as part of a new series of Preferred Stock subject to the
conditions and restrictions on issuance set forth in the Articles of
Incorporation or in any certificate of Determination creating a series of
Preferred Stock or any similar stock or as otherwise required by law.

11.

Severability.  If any right, preference or limitation of the Series F Preferred
Stock set forth herein is invalid, unlawful or incapable of being enforced by
reason of any rule, law or public policy, all other rights, preferences and
limitations set forth herein that can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall nevertheless
remain in full force and effect, and no right, preference or limitation herein
shall be deemed dependent upon any other such right, preference or limitation
unless so expressed herein.

 Each of the undersigned declares under penalty of perjury that the matters set
out in the foregoing Certificate are true of his own knowledge.  Executed in New
York, New York on this __ day of September, 2004.  




________________________________

Name:

Gary Spaniak, Jr.

Title:

President




_______________________________

Name:

Charles Pearlman

Title:

Assistant Secretary




18





